           Case 2:19-cv-02131-DB Document 9 Filed 06/10/20 Page 1 of 2

 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11   COURTNEY JEROME CROSBY,                           No. 2:19-cv-2131 DB P
12                       Plaintiff,
13           v.                                        ORDER
14   C. NUNEZ, et al.,
15                       Defendants.
16

17           Plaintiff, a state prisoner proceeding pro se, seeks relief pursuant to 42 U.S.C. § 1983 and

18   has requested authority pursuant to 28 U.S.C. § 1915 to proceed in forma pauperis. (See ECF

19   Nos. 1, 2). This proceeding was referred to this court by Local Rule 302 pursuant to 28 U.S.C. §

20   636(b)(1)(B).

21           On June 5, 2020, prior to the court’s screening of this action and its consideration of

22   plaintiff’s application to proceed in forma pauperis, plaintiff filed a notice of voluntary dismissal

23   pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(i). (See generally ECF No. 8).

24   Therefore, the notice of voluntary dismissal renders plaintiff’s application to proceed in forma

25   pauperis moot.

26           Accordingly, IT IS HEREBY ORDERED that:

27           1. Plaintiff’s application to proceed in forma pauperis (ECF No. 2) is DENIED as moot,

28   and
                                                       1
          Case 2:19-cv-02131-DB Document 9 Filed 06/10/20 Page 2 of 2

 1           2. The Clerk of Court is directed to CLOSE this case pursuant to Federal Rule of Civil

 2   Procedure 41(a)(1)(A)(i).

 3   Dated: June 9, 2020

 4

 5

 6

 7   DLB:13
     DB/ORDERS/ORDERS.PRISONER.CIVIL RIGHTS/cros2131.vol.dsms.ifp
 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                             2
